Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-161

IN RE DEBRA L. ACKERMAN
                                                          2021 DDN 6
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 411659


BEFORE: Easterly and Deahl, Associate Judges, and Nebeker, Senior Judge.


                                  ORDER
                             (FILED—May 27, 2021)

       On consideration of the certified order of the Court of Appeals of Maryland
suspending respondent for 60 days by consent from the practice of law in that
jurisdiction; this court’s March 29, 2021, order suspending respondent pending
resolution of this matter and directing her to show cause why reciprocal discipline
should not be imposed; and the statement of Disciplinary Counsel; and it appearing
that respondent failed to file a response to this court’s order to show cause but did
file her D.C. Bar R. XI, §14(g) affidavit, it is

      ORDERED that Debra L. Ackerman is hereby suspended from the practice of
law in the District of Columbia for a period of 60 days, nunc pro tunc to March 8,
2021. See In re Goldberg, 460 A.2d 982 (D.C. 1983).




                                  PER CURIAM